Name: Commission Regulation (EEC) No 2729/79 of 4 December 1979 implementing Regulation (EEC) No 2592/79 laying down rules for the registration of crude oil imports in the European Community in accordance with Regulation (EEC) No 1893/79
 Type: Regulation
 Subject Matter: trade policy;  oil industry
 Date Published: nan

 No L 314/ 110 . 12 . 79 Official Journal of the European Communities I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 2729/79 of 4 December 1979 implementing Regulation (EEC) No 2592/79 laying down rules for the registration of crude oil imports in the European Community in accordance with Regulation (EEC) No 1893/79 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas , in order to simplify the information system and to obtain comparable data, it is necessary to harmonize the information to be supplied by the Member States and undertakings by providing for the use of standard questionnaires for the presentation and content of the data concerned ,Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1893 /79 of 28 August 1979 introducing registration for crude oil and/or petroleum product imports in the Community ('), and in particular Article 4 thereof, HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EEC) No 2592/79 of 20 November 1979 laying down rules for the registration of crude oil imports in the European Community in accordance with Regulation (EEC) No 1893/79, and in particular Article 7 thereof, Article 1 1 . The notifications provided for in Articles 1 , 2 , 3 and 4 of Council Regulation (EEC) No 2592/79 shall include the data shown in the models which appear in the Annex to this Regulation . 2 . The first reference period, in accordance with Article 3 of Council Regulation (EEC) No 2592/79, shall commence on 1 November 1979 . Whereas Article 1 of Regulation (EEC) No 1893/79 provides that any person or undertaking importing crude oil from third countries or from another Member State is obliged to notify the Member State concerned of such imports ; Whereas Article 4 of that Regulation provides that Member States shall supply the information to the Commission ; Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities and shall expire on 31 December 1980 . o OJ No L 220 , 30 . 8 . 1979 , p . 1 . O OJ No L 297 , 24 . 11 . 1979, p . 1 . No L 314/2 Official Journal of the European Communities 10 . 12 . 79 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 4 December 1979 . For the Commission Guido BRUNNER Member ofthe Commission No L 314/ 310 . 12 . 79 Official Journal of the European Communities ANNEX EXPLANATORY NOTES FOR TABLE 1 Reporting Company Enter the name of the person or company reporting. Reporting scope Each import of crude oil falling within heading no 27.09 of the Common Customs Tariff and made at a specific price has to be declared. Deliveries at different prices shall be regarded as separate imports . Reporting companies are obliged to notify only crude oil imports realized during the reporting period intended for themselves , excluding those in transit. Imports made on behalf of companies situated outside the importing country and intended for refining under contract and subsequent export in their entirety in the form of products shall be excluded, unless the products are destined for a Community Member State . Reporting period and time limit Enter the dates (days , months , year) determining the reporting period . The period concerned should not exceed one calendar month . Member States must indicate to the reporting companies the reporting period foreseen and the time limit for submission . Import number Enter the progressive number of the importation . Crude type Enter the crude type being imported according to its usual commercial description and its API nominal gravity, e.g. 'Arabian Light 34 ° API'. Each separate table covers a specific type of crude listed below. List of crude oils to be reported The list of crude oils for which it is necessary to report separately is the following : 1 . Arabian Light 34 ° 2 . Arabian Medium 31 ° 3 . Arabian Heavy and Khafji 27 ° 4 . Iranian Light 34 ° 5 . Iranian Heavy 31 ° 6 . Murban and Zakum 39 ° 7 . Iraq-Basrah 35 ° 8 . Iraq-Kirkuk 36 ° 9 . Kuwait 31 ° 10 . Libya 40 ° 11 . Algeria 44 ° 12 . Nigeria 34 ° 13 . Venezuela Light 34 ° 14 . Venezuela Medium 26 ° 15 . Venezuela Heavy 17 ° 16 . Indonesia 34 ° 17 . Qatar 40 ° 18 . NW Europe Offshore 38 ° 19 . Mexican Isthmus 34 ° 20 . USSR 33 ° 21 . Other imported crude oils Commercial description Enter the commercial description and the API actual gravity corresponding to the different commercial grades of crude oil belonging to each of the 20 most important types of crude oils listed above . For example , in the table used for Libyan crude 40 ° API, enter : 42 ° 40 ° 37 ° 36 ° 36 ° Zovetina Brega Es Sider Sarrir Amna No L 314/4 Official Journal of the European Communities 10 . 12 . 79 Loading date Enter the day, month and year of loading of the imported crude oil , in the loading port of the country of origin if known, or in the actual loading port, for information concerning both fob prices and cif prices . Loading port Enter the original port of the country of origin of the crude oil imported, or the actual port in which the crude oil was loaded in the tanker before its transportation to the Member State territory. Volume Enter the total volume loaded at loading port. If fob information is not available, enter the volume landed at landing port for each import of crude oil , expressed in barrels , rounded off to the nearest thousand barrels . Fob and cif price (a) Enter, if available, the fob price actually invoiced at the port of loading . Fob price is the price effectively charged at loading port. The cif value is to be calculated free at port of discharge . The cif price includes the fob price , the cost of transport, the total of insurance , and certain charges linked to crude oil transport operations (duties or fees on loading, lighterage). To be excluded from cif prices are custom duties , demurrage, port dues and all charges borne by the reporting state . Fob and cif prices are those which have actually been paid by the undertakings, or those which they expect to have to pay, after deduction of rebates . (b) Prices must be expressed in dollars, and the exchange rate must be mentioned in cases where crude oil has been purchased in other currencies . Days credit Enter the number of days of credit allowed free, i.e. without financial charge, to pay for the imported crude oil . Type of transaction Enter, in the appropriate line, the type of transaction, i.e. : 'CSA' if it is an importation subject to a continuing supply arrangement ; 'NCSA' if it is a spot importation, which is not subject to a continuing supply arrangement ; 'AFF' if it is a transaction between affiliated companies ; 'NAF' if it is a transaction between non-affiliated companies . Notes Enter any other information, remarks or comments considered useful for the good understanding of the data, for example exchanges of oil between companies . E E C T A B L E 1 C O N F ID E N T IA L Pa ge : C O M PA N Y R EP O R TI N G TO M EM B ER ST A TE S O N C R U D E O IL IM PO R TE D FR O M TH IR D C O U N TR IE S A N D FR O M M EM B ER ST A TE S O F T H E C O M M U N IT Y Pe rs on or Co m pa ny : D at e su bm itt ed : Cr ud e ty pe : Re po rti ng pe rio d fro m : to : Im po rt N um be r Ca rg o In fo rm at io n Pr ic e in fo rm at io n Ty pe tra ns ac tio n N o te s C om m er ci al de sc rip tio n Lo ad in g "A P I M bb ls fo b (') $/ bb l ci f( !) $/ bb l Da ys cr ed it A ff ili at e N on -a ff ili at e C S A /N C S A D at e P o rt 1 2 \ I 3 4 5 6 \ 7 8 \ 9 10 \ 11 12 \ \ 13 14 \ 15 16 17 18 l 19 20 \ 21 22 \ j 10 . 12 . 79 10 . 12 . 79 10 . 12 . 79 Official Journal of the European Communities No L 314 / 5 / No L 314 / 5 (') Fo b pr ice sb as ed on vo lu m e lo ad ed . (') Ci fp ric es ba se d on vo lu m e lan de d. N ot es : 10 . 12 . 79No L 314/6 Official Journal of the European Communities EXPLANATORY NOTE FOR TABLE 2 Table 2 should be used to transmit base information concerning each type of crude , i.e. quantities, average prices, extreme prices , average length of credit, and volume step (decil) information . Member State Enter thÃ © Member State which reports . Reporting scope The Member States should report the basic data they collect from reporting firms or undertakings in an aggregated form, and the decil information in a non-aggregated form. The aggregation must be done for each reported crude oil . Period Enter the month and year of the reporting period . Reporting time limit The data should be reported to the Commission at the latest one month from the end of the preceding month . Designated crude oil and nominal gravity The list of crude oils for which it is necessary to report aggregated data is the following : 1 . Arabian Light 34 ° 2 . Arabian Medium 31 ° 3 . Arabian Heavy and Khafji 27 ° 4 . Iranian Light 34 ° 5 . Iranian Heavy 31 ° 6 . Murban and Zakum 39 ° 7 . Iraq-Basrah 35 ° 8 . Iraq-Kirkuk 36 ° 9. Kuwait 31 ° 10 . Libya 40 ° 11 . Algeria 44 12 . Nigeria 34 ° 13 . Venezuela Light 34 ° 14 . Venezuela Medium 26 ° 15 . Venezuela Heavy 17 ° 16 . Indonesia 34 ° 17 . Qatar 40 ° 18 . NW Europe Offshore 38 ° 19 . Mexican-Isthmus 34 ° 20 . USSR 33 ° 21 . Other imported crude oils Weighted average API gravity Enter the weighted average gravity to the nearest 0.1 ° API for each reported crude oil . This average should reflect all fob or cif imports . Volume Enter the total volume (in barrels , rounded off to the nearest thousand barrels) for each type of crude oil reported. Number of companies Enter the number of companies which have reported receipts of the crude in question . Average cif and fob prices Enter the average cif and fob price for each crude oil reported, weighted according to the quantity recorded during the period concerned . Fob price is the price effectively charged at loading port . The cif price includes the fob price , the cost of transport, the total of insurance , and certain charges linked to crude oil transport operations (duties or fees on loading, lighterage). To be excluded from cif prices are custom duties , demurrage, port dues and all charges borne by the reporting state . Fob 10 . 12 . 79 Official Journal of the European Communities No L 314/7 and cif prices are those which have actually been paid by the undertaking, or those which they expect to have to pay, after deduction of rebates . Extreme fob price (minimum and maximum) Enter the minimum and maximum fob price, rounded off to the nearest 25 cents per barrel , paid for the same type of crude oil during the reference period . Fob price by volume step (decil) Enter, for each 10 % volume step (decils from 10 % to 90 %) of the main types of crude reported, the highest fob price of each step . Average length of credit (days credit) Enter the average length of credit given relative to imports of the same type of crude registered during the period concerned . Days of free credit means the number of days allowed free to pay for the oil , i.e. without financial charge . Notes Enter any other information , remarks or comments considered useful for the good understanding of the data, notably the percentage in relation to the total volume of the imports which are not subject to a continuing supply arrangement, and 'non-affiliate' imports . Indicate , in particular, whether in the view of the Member State the data is confidential by virtue of the number or the distribution of the cargoes . No L 314/8 Official Journal of the European Communities 10 . 12 . 79 EEC TABLE 2 GOVERNMENT REPORTING TO THE COMMISSION ON CRUDE OIL IMPORTED FROM THIRD COUNTRIES AND FROM MEMBER STATES Member State : Date submitted : Crude oil type Cif information Volume No of companies Weighted average Cents/bbl API Days credit Arabian Light 34 ° Arabian Medium 31 ° Arabian Heavy and Khafji 27 ° Iranian Light 34 ° Iranian Heavy 31 ° Murban and Zakum 39 ° Iraq-Basrah 35 ° Iraq-Kirkuk 36 ° Kuwait 31 ° Libya 40 ° Algeria 44 ° Nigeria 34 ° Venezuela Light 34 ° Venezuela Medium 26 ° Venezuela Heavy 17 ° Indonesia 34 ° Qatar Dukhan and Marine 40 ° NW Europe Offshore 38 ° Mexican Isthmus 34 ° USSR 33 ° All other Total imports Notes : 10 . 12 . 79 Official Journal of the European Communities No L 314/9 CONFIDENTIAL Reporting period from : to : Fob information Volume No of companies Cents/bbl Weighted average Weighted average Min. 10 % 20% 30% 40% 50% 60 % 70% 80 % 90% Max. API Days credit « E E No L 314/ 10 Official Journal of the European Communities 10 . 12 . 79 EXPLANATORY NOTE FOR TABLE 3 Table 3 should be used to transmit information concerning prices for each type of crude imported into the Community according to loading dates . Member State Enter the Member State which reports . Period Enter month and year of the reporting period . Reporting time limit The data should be reported to the Commission at the latest in a month from the end of the preceding month . Crude oil type In order to give a proper understanding of the data, for each type of crude , positions (a) and (b) are provided, each intended for the registration of indications relating to the most representative commercial grade of crude for which a price exists ('). Position (c), 'others', records the data for the other grades , so that the three positions (a), (b) and (c) cover the total of the indications which must appear under each crude type . Imports registered during the month Enter for each crude type the details of volume and prices for crude oil imports unloaded during the reporting period . Volume loaded during the month Enter for each crude type the details of volume and prices for crude imports loaded and unloaded during the same month . Volume loaded in the previous month Enter for each crude type the details of volume and prices for imports unloaded during that month but loaded during the previous month . Volume loaded during second and third month preceding Enter for each crude type the details of volume and prices for imports unloaded during the month but loaded two or three months before . Loading and landing volume Enter the total volume loaded and landed (in barrels, rounded off to the nearest thousand barrels) for each type of crude oil reported . Average cif and fob prices Enter the average cif and fob price for each crude oil reported , weighted according to the quantity recorded during the period concerned . Fob price is the price effectively charged at loading port. The cif price includes the fob price, the cost of transport, the total of insurance, and certain charges linked to crude oil transport operations (duties or fees on loading, lighterage). To be excluded from cif prices are custom duties , demurrage, port dues and all charges borne by the reporting State . Fob and cif prices are those which have actually been paid by the undertaking, or those which they expect to have to pay, after deduction of rebates . (') For example : for line 10 Libya 40 ° : Zovetina 42 ° Brega 40 ° Es Sider 37 ° Sarrir 36 ° Amna 36 ° for line 12 Nigeria : Nigeria Light 37 ° Escravos 36 ° Nigeria Forcados 31 ° Nigeria Medium 26 ° 10 . 12 . 79 Official Journal of the European Communities No L 314/ 11 Average length of credit (days credit) Enter the average length of credit relative to imports of the same type of crude registered during the period concerned . Days of free credit means the number of days allowed free to pay for the oil , i.e. without financial charge . Notes Enter any other information, remarks or comments considered useful for the good understanding of the data, notably the percentage in relation to the total volume of the imports which are not subject to to a continuing supply arrangement, and 'non-affiliate' imports . E E C T A B L E 3 C O N F ID E N T IA L G O V ER N M EN T R E PO R T IN G T O T H E C O M M IS SI O N O N C R U D E O IL IM PO R TE D FR O M T H IR D C O U N TR IE S A N D FR O M M EM B ER ST A TE S M em be r St at e : D at e su bm itt ed : Re po rti ng pe rio d fro m : to : No L 314 / 12 / 12 Official Journal of the European Communities 10.12. 79 10 . 12 . 79 10 . 12 . 79 Cr ud e oi lt yp e Im po rts re gi ste re d du rin g th e m on th V ol um e lo ad ed du rin g th e m on th V ol um e lo ad ed in th e pr ev io us m on th V ol um e lo ad ed du rin g 2n d an d 3r d m on th pr ec ed in g O bs er va ti on s fa b ci f V ol um e lo ad ed 1 00 0 bb ls A ve ra ge pr ic e $/ bb l D ay s cr ed it V ol um e la nd ed 1 00 0 bb ls A ve ra ge pr ic e S/ bb l D ay s cr ed it V ol um e lo ad ed 1 00 0 bb ls A ve ra ge fo b pr ic es $/ bb l V ol um e lo ad ed 1 00 0 bb ls A ve ra ge fo b pr ice s $/ bb l V ol um e lo ad ed 1 00 0 bb ls A ve ra ge fo b pr ic es $/ bb l 1. Ar ab ian Li gh t3 4 ° a) b&gt; , c) O th er s 2. A ra bi an M ed iu m 31 ° a) b) c) O th er s 3. Ar ab ian H ea vy an d K ha fji 27 ° a) b) c) O th er s 4. Ira ni an Li gh t3 4 ° a) b) c) O th er s 5. Ira ni an H ea vy 31 ° a) b&gt; , c) O th er s 6. M ur ba n an d Z ak um 39 ° a) b) c) O th er s 7. Ira q- Ba sra h 35 ° a) b) c) O th er s 8. Ira q- K irk uk 36 ° a) b&gt; , c) O th er s 9. K uw ai t 31 ° a) b) c) O th er s 10 .L ib ya 40 ° a) b) c) O th er s Im po rts re gi ste re d du rin g th e m on th V ol um e lo ad ed du rin g th e m on th V ol um e lo ad ed in th e pr ev io us m on th V ol um e lo ad ed du rin g 2n d an d 3r d m on th pr ec ed in g fo b ci f O b se rv at io n s Cr ud e oi lt yp e V ol um e lo ad ed 1 00 0 bb ls A ve ra ge pr ice $/ bb l D ay s cr ed it V ol um e la nd ed 1 00 0 bb ls A ve ra ge pr ic e $/ bb l D ay s cr ed it V ol um e lo ad ed 1 00 0 bb ls A ve ra ge fo b pr ice s $/ bb l V ol um e lo ad ed 1 00 0 bb ls A ve ra ge fo b pr ice s $/ bb l V o lu m e lo ad ed 1 00 0 bb ls A ve ra ge fo b- pr ic es $ /b bl 11 .A lg er ia 44 a) b) c) O th er s 12 .N ig er ia 34 ° a) b) c) O th er s 13 .V en ez ue la Li gh t3 4 ° 14 . V en ez ue la M ed iu m 26 ° 15 .V en ez ue la H ea vy 17 ° 16 . In do ne si a 34 ° 17 . Q at ar 40 ° a) b) c) O th er s 18 . N W Eu ro pe O ff sh or e 38 ° a) b) c) O th er s 19 . M ex ic an -I st hm us 34 ° a) b&gt; , c) O th er s 20 . U S S R 33 ° a) b) c) O th er s 21 . O th er cr ud e oi ls a) b) c) O th er s 10 . 12 . 79 10 . 12 . 79 79 Official Journal of the European Communities No L 314 / 13 / No L 314 / 13 22 . 23 . a) b) c) O th er s a) b&gt; , c) O th er s a) b&gt; , c) O th er s 24 . 25 . T ot al